Exhibit 10.1

 

NEITHER THE ISSUANCE NOR SALE OF THE SECURITIES REPRESENTED BY THIS NOTE HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS
NOT REQUIRED UNDER SAID ACT.

 

Principal Amount: $100,001.00 Issue Date: November 15th, 2019

 

[image_001.jpg]

 

 

PROMISSORY NOTE

 

 

FOR VALUE RECEIVED, VPR Brands, LP, a Delaware limited partnership (the
“Company”), hereby promises to pay to the order of Kevin Frija or registered
assigns (the “Holder”) on November 15th, 2020 (the “Maturity Date”), the
principal amount set forth above (the “Principal Amount”), and to pay interest
on the outstanding Principal Amount at the rate of Twenty Four percent (24%) per
annum (the “Note”). Interest shall commence accruing on the date hereof (the
“Issue Date”), computed on the basis of a 365-day year and the actual number of
days elapsed, provided that any payment otherwise due on a Saturday, Sunday or
legal Bank holiday may be paid on the following business day. All payments due
hereunder, shall be made in lawful money of the United States of America.

 

1. Transfers of Note to Comply with the 1933 Act. The Holder agrees that this
Note may not be sold, transferred, pledged, hypothecated or otherwise disposed
of except as follows: (a) to a person whom the Note may legally be transferred
without registration and without delivery of a current prospectus under the 1933
Act with respect thereto and then only against receipt of an agreement of such
person to comply with the provisions of this Section 1 with respect to any
resale or other disposition of the Note; or (b) to any person upon delivery of a
prospectus then meeting the requirements of the 1933 Act relating to such
securities and the offering thereof for such sale or disposition, and thereafter
to all successive assignees.

 

2. Right of Prepayment. The Company may repay any amount of the Note at any
time. On each business day, the Holder may deduct one (1) ACH payment from the
bank account of the Borrower (as specified on Exhibit “A” of this Note) in the
amount of $500.00 per business day until such time as the Borrower has paid an
amount equal to the principal and accrued interest as set forth in the Note.
Each such payment shall be applied first to accrued and unpaid interest and the
balance shall be applied towards the reduction of the principal amount due under
this Note.

 

3. Representations and Warranties. The Company represents and warrants to the
Holder that:

 

  (a) such party is duly organized, validly existing and in good standing (if
applicable) under the laws of the jurisdiction of its organization;         (b)
such party has authority to own its property and assets and to carry on its
business as now conducted, except, in each case, where the failure to do so, or
so possess, individually or in the aggregate would not reasonably be expected to
result in a material adverse effect;         (c) such party has all requisite
organizational power and authority to execute and deliver and perform all its
obligations under this Note;         (d) such party is qualified to do business
in, and is in good standing (where such concept exists) in, every jurisdiction
in which the nature of its business or the ownership or leasing of its
properties makes such qualification necessary, except where the failure to be so
qualified or in good standing individually or in the aggregate would not
reasonably be expected to result in a material adverse effect;         (e) the
transactions contemplated hereby is within such party’s organizational powers
and have been duly authorized by all necessary corporate or limited liability
company action;         (f) this Note has been duly executed and delivered by
such party and constitutes a legal, valid and binding obligation of such party,
enforceable in accordance with its terms; and         (g) the transactions to be
entered into and contemplated by this Note (a) do not require any consent or
approval of, registration or filing with, or any other action by, any
governmental authority except for the Company’s disclosure obligations under
federal securities laws, (b) will not (i) violate any applicable law or (ii) the
organizational documents, bylaws, charter, operating agreement, certificate of
formation or certificate of incorporation of such party, (c) will not violate or
result in a default under any indenture or any other agreement, instrument or
other evidence of indebtedness, and (d) will not result in the creation or
imposition of any lien on any asset of such party.

 

 

 

4. Remedies Upon Default. In the event that the Company defaults on its payment
obligations under this Note, the Holder may proceed to protect and enforce its
rights and remedies under this Note by suit in equity, action at law or other
appropriate proceeding, whether for the specific performance of any covenant or
agreement contained in this Note and proceed to enforce the payment thereof or
any other legal or equitable right of the Holder.

 

5. Cancellation of Note. Upon the repayment by the Company of all of its
obligations hereunder to the Holder, including, without limitation, the
principal amount of this Note, plus accrued but unpaid interest, the
indebtedness evidenced hereby shall be deemed canceled and paid in full.
Payments received by the Holder hereunder shall be applied first against
interest accrued on this Note, and next in reduction of the outstanding
principal balance of this Note.

 

6. Severability. If any provision of this Note is, for any reason, invalid or
unenforceable, the remaining provisions of this Note will nevertheless be valid
and enforceable and will remain in full force and effect. Any provision of this
Note that is held invalid or unenforceable by a court of competent jurisdiction
will be deemed modified to the extent necessary to make it valid and enforceable
and as so modified will remain in full force and effect.

 

7. Amendment and Waiver. This Note, or any provision of this Note, may only be
amended or waived if set forth in a writing executed by the Company and Holder.
The waiver by Holder of a breach of any provision of this Note shall not operate
or be construed as a waiver of any other breach.

 

8. Successors. Except as otherwise provided herein, this Note shall bind and
inure to the benefit of and be enforceable by the Holder and its permitted
successors and assigns.

 

9. Assignment. This Note shall not be directly or indirectly assignable or
delegable by the Company or the Holder, except as provided in a writing executed
by the Company and Holder.

 

10. Further Assurances. The Holder will execute all documents and take such
other actions as the Company may reasonably request in order to consummate the
transactions provided for herein and to accomplish the purposes of this Note.

 

11. Notices, Consents, etc. Any notices, consents, waivers or other
communications required or permitted to be given under the terms hereof must be
in writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one (1) business day after deposit
with a nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same. The addresses and facsimile numbers
for such communications shall be:

 

If to Company: VPR BRANDS, LP   3001 Griffin Road   Fort Lauderdale, FL 33312  
Attention: Kevin Frija   Telephone: 954.715.7001   Facsimile:
Kevin.Frija@vprbrands.com     With a Copy to (which shall not constitute
notice): ANTHONY LG, PLLC   Attention: Laura E. Anthony, Esq.     If to the
Holder: Kevin Frija   Attention:   Telephone:   Facsimile:_____________

 

or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party three (3) trading days prior to the effectiveness of such
change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (C) provided by a nationally recognized overnight delivery
service, shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively.

 

12. Governing Law. Except in the case of the Jurisdiction provisions of Section
13 below, this Note shall be delivered and accepted in and shall be deemed to be
contracts made under and governed by the internal laws of the State of Delaware,
and for all purposes all questions concerning the construction, validity and
interpretation of this Note and any and all disputes or controversies arising
out of the subject matter hereof (whether by contract, tort or otherwise) shall
be governed by and construed in accordance with the domestic laws of the State
of Delaware, without giving effect to any choice of law or conflict of law
provision (whether of the State of Delaware or any other jurisdiction) that
would cause the application of the laws of any jurisdiction other than the State
of Florida.

 

 

 

13. Jurisdiction. EACH PARTY HERETO AGREES THAT JURISDICTION AND VENUE IN ANY
ACTION BROUGHT BY THE HOLDER PURSUANT TO THIS NOTE SHALL PROPERLY (BUT NOT
EXCLUSIVELY) LIE IN ANY FEDERAL OR STATE COURT LOCATED IN BROWARD COUNTY,
FLORIDA. BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY HERETO
IRREVOCABLY SUBMITS TO THE JURISDICTION OF SUCH COURTS FOR ITSELF AND IN RESPECT
OF ITS PROPERTY WITH RESPECT TO SUCH ACTION. EACH PARTY HERETO IRREVOCABLY
AGREES THAT VENUE WOULD BE PROPER IN SUCH COURT, AND HEREBY WAIVES ANY OBJECTION
THAT SUCH COURT IS AN IMPROPER OR INCONVENIENT FORUM FOR THE RESOLUTION OF SUCH
ACTION. EACH PARTY HERETO FURTHER AGREES THAT THE MAILING BY CERTIFIED OR
REGISTERED MAIL, RETURN RECEIPT REQUESTED, OF ANY PROCESS REQUIRED BY ANY SUCH
COURT SHALL CONSTITUTE VALID AND LAWFUL SERVICE OF PROCESS AGAINST THEM, WITHOUT
NECESSITY FOR SERVICE BY ANY OTHER MEANS PROVIDED BY STATUTE OR RULE OF COURT.

 

14. No Inconsistent Agreements. No party hereto will hereafter enter into any
agreement, which is inconsistent with the rights granted to the Holder in this
Note.

 

15. Third Parties. Nothing herein expressed or implied is intended or shall be
construed to confer upon or give to any person or entity, other than the Holder
and its permitted successor and assigns, any rights or remedies under or by
reason of this Note.

 

16. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO
THIS NOTE. EACH PARTY HERETO CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF THE HOLDER HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT THE HOLDER WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVER, (B) EACH PARTY HERETO UNDERSTANDS AND HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) EACH PARTY HERETO MAKES THIS
WAIVER VOLUNTARILY, AND (D) EACH PARTY HERETO HAS BEEN INDUCED TO ENTER INTO
THIS NOTE BY, AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

17. Usury Savings Clause. Notwithstanding any provision in this Note to the
contrary, the total liability for payments of interest and payments in the
nature of interest, including, without limitation, all charges, fees, exactions,
or other sums which may at any time be deemed to be interest, shall not exceed
the limit imposed by the usury laws of the jurisdiction governing this Note or
any other applicable law. In the event the total liability of payments of
interest and payments in the nature of interest, including, without limitation,
all charges, fees, exactions or other sums which may at any time be deemed to be
interest, shall, for any reason whatsoever, result in an effective rate of
interest, which for any month or other interest payment period exceeds the limit
imposed by the usury laws of the jurisdiction governing this Note, all sums in
excess of those lawfully collectible as interest for the period in question
shall, without further agreement or notice by, between, or to any party hereto,
be applied to the reduction of the outstanding principal balance due hereunder
immediately upon receipt of such sums by the Holder hereof, with the same force
and effect as though the Company had specifically designated such excess sums to
be so applied to the reduction of the principal balance then outstanding, and
the Holder hereof had agreed to accept such sums as a penalty-free payment of
principal; provided, however, that the Holder may, at any time and from time to
time, elect, by notice in writing to the Company, to waive, reduce, or limit the
collection of any sums in excess of those lawfully collectible as interest,
rather than accept such sums as a prepayment of the principal balance then
outstanding. It is the intention of the parties that the Company does not intend
or expect to pay, nor does the Holder intend or expect to charge or collect any
interest under this Note greater than the highest non-usurious rate of interest
which may be charged under applicable law.

 

18. Entire Agreement. This Note (including any recitals hereto) set forth the
entire understanding of the parties with respect to the subject matter hereof,
and shall not be modified or affected by any offer, proposal, statement or
representation, oral or written, made by or for any party in connection with the
negotiation of the terms hereof, and may be modified only by instruments signed
by all of the parties hereto.

 

[Signature page to follow]

 

 

 

 

IN WITNESS WHEREOF, this Note is executed by the undersigned as of the date
hereof.

 

VPR BRANDS, LP         By: Soleil Capital Management LLC,     its General
Partner  

 

By: /s/ Kevin Frija   Name: Kevin Frija     Title: Manager and Chief Executive
Officer  

 

 

 

 